DETAILED ACTION
Remarks
The instant application having Application Number 16/415,945 filed on May 17, 2019 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated May 17, 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US Patent Publication No. 2020/0042960 A1, ‘Cook’, hereafter) in view of Andrade (US Patent Publication No. 2019/0311148 A1).

Regarding claim 1. Cook teaches a system, comprising: 
a processor of a data owner node; a memory on which are stored machine readable instructions that when executed by the processor (client system may comprise processor. … client system may include one or more processors and/or one or more tangible, non-transitory memories and be capable of implementing logic. The processor may be configured to implement various logical operations in response to execution of instructions, Cook [0021], [0033]), cause the processor to: 
connect to a blockchain network that includes a plurality of storage provider peer nodes associated with a plurality of cloud storage providers (The blockchain network 101 may comprise various blockchain nodes in electronic communication with each other, as discussed further herein, Cook [0021].  Procurement initiating system may also include one or more data centers, cloud storages, or the like, and may include software, such as APIs, configured to retrieve and write data to the blockchain, Cook [0026]); 
Cook does not teach
select storage provider peer nodes of the plurality of the storage provider peer nodes to be approved storage location member nodes; and
execute a smart contract to: store data on the cloud storage providers of the plurality of the cloud storage providers associated with the approved storage location member nodes; and 
record movement of the data to the cloud storage providers on the blockchain.  


However, Andrade teaches
Blockchain storage is a kind of distributed ledger and refers to a distributed data -store where users store information on a number of nodes, or a computer network in which users store information on a number of peer network nodes. Peer network means that each user or member of the data store network is connected to the distributed data store by their computers. Each user and their computer is referred to as a "node." Each node stores the same information and contributes to validation and/or reconciliation of the distributed data store, Andrade [0010], [0050-0051]); and
execute a smart contract to: store data on the cloud storage providers of the plurality of the cloud storage providers associated with the approved storage location member nodes; and record movement of the data to the cloud storage providers on the blockchain (the system can receive a file to split and store. In step 314, the system may split the file into fragments. In step 316, the system may store at least one fragment or fragments on the blockchain, distributed ledger or distributed database and the remaining fragment or fragments on or off blockchain storage, off distributed ledger storage or off distributed data storage (grouped together in box 316A), which may be a cloud server or servers, a secure server or servers, e.g., owned by an entity or person, and/or a client device or devices, Andrade [0093], [0104], [0121]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Cook and Andrade before him/her, to modify Cook with the teaching of Andrade’s system and method for secure storage of electronic material.  One would have been motivated to do so for the benefit of providing an efficient and improved way to securely store electronic material, e.g., digital files (Andrade, Abstract and [0023]).
Regarding claim 2. Cook as modified teaches, wherein the instructions further cause the processor to approve a membership of the selected storage nodes based on a quality of service of the cloud storage providers associated with the selected storage nodes (Invited participants may accept the request by transmitting a configuration request to join the blockchain consortium. The configuration request may be validated and/or approved by existing participants of the blockchain consortium using digital signature verification, Cook [0051]).  
Regarding claim 3. Cook as modified teaches, wherein the instructions further cause the processor to record copy or deletion of the data from the cloud storage providers associated with the approved storage location member nodes on the blockchain (Andrade [0153] Fig. 8 shows an exemplary file deletion process. In step 802, the system may retrieve the file index file. In step 804, which is optional, the system may decrypt the file index file. In step 806, the system may delete a fragment file or files using the file index file locations where applicable (e.g., from off blockchain, cloud storage, company server, or client device)).  
Regarding claim 6. Cook as modified teaches, wherein the instructions further cause the processor to revoke a data access from the approved storage location member nodes (security information may restrict/permit only certain actions such as accessing, modifying, and/or deleting data sets, Cook [0098]). 
Regarding claim 7. Cook as modified teaches, wherein the instructions further cause the processor to record a revocation of the data access from the approved storage location member nodes on the blockchain (security information may restrict/permit only certain actions such as accessing, modifying, and/or deleting data sets, Cook [0098]). 
Regarding claims 8-10 and 13-14. the system steps of claims 1-3 and 6-7 substantially encompass the method recited in claims 8-10 and 13-14.  Therefore, claims 8-10 and 13-14 are rejected for at least the same reason as claims 1-3 and 6-7 above.
Regarding claim 15. Cook teaches a non-transitory computer readable medium comprising instructions, that when read by a processor (The processor may be configured to implement various logical operations in response to execution of instructions, for example, instructions stored on a non-transitory, tangible, computer-readable medium, Cook [0033]), cause the processor to perform: 
although claim 15 directed to a medium, it is similar in scope to claim 1.  The system steps of claim 1 substantially encompass the medium recited in claim 15. Therefore; claim 15 is rejected for at least the same reason as claim 1 above.
Regarding claims 16-17 and 20. the system steps of claims 2-3 and 6 substantially encompass the medium recited in claims 16-17 and 20.  Therefore, claims 16-17 and 20 are rejected for at least the same reason as claims 2-3 and 6 above.

Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US Patent Publication No. 2020/0042960 A1, ‘Cook’, hereafter) in view of Andrade (US Patent Publication No. 2019/0311148 A1) and further in view of Adluri et al. (US Patent Publication No. 2020/0159696 A1, ‘Adluri’, hereafter).

Regarding claim 4. Cook and Andrade do not teach, wherein the instructions further cause the processor to record on a ledger of the blockchain relocation of the data from each of the cloud storage providers associated with the approved storage location member nodes to another location.  
However, Adluri teaches wherein the instructions further cause the processor to record on a ledger of the blockchain relocation of the data from each of the cloud storage providers associated with the approved storage location member nodes to another location (a hash value for the recombined file can be generated and compared to the hash value of the original file stored in the current block of the blockchain, e.g., to determine whether the file was tampered with or otherwise altered. If the hash value of the recombined file matches the corresponding hash value of the original file stored in the blockchain, then the recombined file can be transferred to the website, application, mobile application, etc. or other desired location or can be otherwise made available for access by the requesting participant, Adluri [0018], [0032]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Cook, Andrade and Adluri before him/her, to further modify Cook with the teaching of Adluri’s system and method for distributed data storage and delivery using blockchain.  One would have been motivated to do so for the benefit of providing methods for secure, distributed data storage and delivery using blockchain technology. Blockchain technology offers an environment that provides the highest level of security, compliance, transparency and trust among participants. Blockchain technology offers trust and security by applying cryptography to ensure the safety of a transaction (Adluri, Abstract and [0002]).
Regarding claim 5. Cook as modified teaches, wherein the instructions further cause the processor to approve the storage location member nodes based on a location, a speed of data access and a cost of data storage of an associated cloud storage provider (the system can help to provide a substantially tamper proof transaction history utilizing the blockchain, and also can increase the speed, cost effectiveness and security of the cloud-based storage or transaction/database, Adluri [0013], [0015], [0035]).  
Regarding claims 11-12. the system steps of claims 4-5 substantially encompass the method recited in claims 11-12.  Therefore, claims 11-12 are rejected for at least the same reason as claims 4-5 above.
Regarding claims 18-19. the system steps of claims 4-5 substantially encompass the medium recited in claims 18-19.  Therefore, claims 18-19 are rejected for at least the same reason as claims 4-5 above.


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168